Citation Nr: 1810348	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased, disability rating in excess of 20 percent for right shoulder pain with limited range of motion (right shoulder disability) from September 5, 2012.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, jurisdiction was transferred to the RO in Montgomery, Alabama.

In November 2010, the Veteran failed to appear for a travel Board hearing without good cause.  Consequently, his hearing request is withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2017).

In July 2017, the Board remanded this matter for further development; namely, to obtain any outstanding VA treatment records and to afford the Veteran a VA examination, each of which has been accomplished.  July 2017 Board Decision; August 2017 Shoulder and Arm Conditions VA Examination Report; see generally VA Treatment Records; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

In February 2016, the Board issued a decision denying the Veteran's claim for an increased disability rating in excess of 20 percent for the right shoulder disability from September 5, 2012.  He appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a December 2016 Order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's February 2016 decision and remanded the matter for further action consistent with the JMR.


FINDING OF FACT

Throughout the relevant time period, the Veteran's right shoulder disability has been manifested by limitation of flexion of 120 degrees, abduction of 140 degrees, and external rotation of 70 degrees; pain with motion and weight-bearing; but no additional limitation of motion or function during flare-ups or with repeated use over time.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for the right shoulder disability from September 5, 2012 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5203-5202 (2017).

2.  The criteria for a separate disability rating of 10 percent for painful motion of the right arm from September 5, 2012 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is entitled to an increased disability rating in excess of 20 percent for the right shoulder disability from September 5, 2012.

Initially, the Veteran's right shoulder disability was evaluated under DC 5203.  
38 C.F.R. § 4.71a; February 2007 Rating Decision Codesheet.   However, in December 2012, it appears the RO amended the DC to DC 5203-5202.  December 2012 Rating Decision Codesheet.  Presently, his right shoulder disability continues to be evaluated under DC 5203-5202.  DC 5202 applies to the impairment of the humerous, due to malunion, recurrent dislocation, fibrous union, non-union, or loss of humeral head.  Whereas, DC 5203 applies to the impairment of the clavicle or scapula, due to malunion, non-union, or dislocation.  The use of a hyphenated DC indicates the rating is based on a residual condition.  38 C.F.R.  4.27.  Thus, the first DC denotes his underlying disability is the impairment of the clavicle or scapula, while the second DC identifies a residual condition stemming from it is impairment of the humerous.  In such cases, the applicable diagnostic criteria are the one associated with the residual condition; in this case, DC 5202.  

Under DC 5202, a 20 disability rating is warranted regardless of whether the major or minor joint is involved, if there is malunion of the humerus with a moderate deformity; a 30 percent disability rating is warranted for the major joint, while a 20 percent disability rating is warranted for the minor joint, if there is a marked deformity.  

A 20 percent disability rating is warranted regardless of whether it is the major or minor joint, if there are infrequent episodes of recurrent dislocation at the scapulohumeral joint, with guarding of movement at the shoulder level; and a 30 percent disability rating is warranted for the major joint, while a 20 percent disability rating is warranted for the minor joint, if there are frequent episodes of recurrent dislocation with guarding in all arm movements.  

A 50 percent disability rating is warranted for the major joint, while a 40 percent disability rating is warranted for the minor joint, if there is fibrous union of the humerous. 

A 60 percent disability rating is warranted for the major joint, while a 50 percent disability rating is warranted for the minor joint, if there is non-union of the humerous, alternatively referred to as a false flail joint. 

Finally, an 80 percent disability rating is warranted for the major joint, while a 70 percent disability rating is warranted for the minor joint, if there is loss of the humeral head, alternatively referred to as a flail shoulder. 

Notwithstanding the diagnostic criteria contained in DC 5203-5202, with respect to musculoskeletal disabilities such as the Veteran's right shoulder disability, 
38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as, more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology) abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, he is not competent to render a medical diagnosis or opinion on such complex medical questions as malunion, non-union, fibrous union, loss of humeral head, etc.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies on the medical evidence of record.  

In this instance, while the claim is originally one for an initial, compensable disability rating, the relevant timeframe for consideration is from September 5, 2012 to the present given the Board's December 2014 decision granting his claim for an initial, compensable disability rating for the right shoulder disability prior to September 5, 2012.  38 C.F.R. § 20.1100 (2017); cf. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has undergone three VA examination during the relevant time period; one in September 2012, a second in April 2015, and a third in August 2017.  At the time of the September 2012 examination, he relayed suffering from stiffness, weakness, sharp and dull pain, and tenderness.  He also averred experiencing flare-ups, but did not provide any further detail.  September 2012 Shoulder and Arm Conditions VA Examination Report.  Generally, he stated he was unable to lift over his head, unable to pick up certain weights, had poor rotation, and poor range of motion.

Upon examination, the VA examiner noted the Veteran was right-handed.  Following range of motion testing, the VA examiner documented he demonstrated flexion of 160 degrees (normal being to 180 degrees), with objective evidence of pain beginning at 90 degrees; and abduction of 160 degrees (normal being to 180 degrees), with objective evidence of pain beginning at 100 degrees.  Id.; 38 C.F.R. 
§ 4.71(a), Plate I.  He was able to complete repetitive use testing, after which, he displayed additional limitation of motion with flexion; flexion of 155 degrees.  September 2012 Shoulder and Arm Conditions VA Examination Report.  In terms of functional impairment, the VA examiner determined there was less movement than normal; weakened movement; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement. 

While the Veteran did not have any localized tenderness or pain on palpation, the VA examiner observed there was guarding.  The VA examiner found his muscle strength was reduced with both flexion and abduction, and rated it 4/5, indicating active movement against some resistance (5/5 being normal strength).  All tests for a rotator cuff condition(s) were positive.  He had a history of mechanical symptoms, such as clicking and catching, as well as recurrent dislocation of the scapulohumeral joint.  While there was guarding of all arm movements, the recurrent dislocations were infrequent.  However, there was no evidence of any acromioclavicular (AC) joint conditions or impairment of the clavicle or scapula.  A contemporaneous imaging study revealed minimal inferomedial glenohumeral osteoarthritis. 

The Board notes the September 2012 VA examination was conducted prior to the Correia v. McDonald decision, and is not fully compliant with its mandates.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Most importantly, although the VA examiner acknowledged his report of flare-ups, following examination, the VA examiner failed to include the necessary findings to evaluate limitation of motion or functional during flare-up episodes or with repeated use over time.  Id. at 170; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that an examination lacks sufficient detail to determine a disability rating if the examiner fails to address functional loss during flare-ups); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that an examiner must express an opinion as to whether pain could significantly limit functional ability or ROM during a flare-up or when the arm is used repeatedly over time).  Consequently, the September 2012 Shoulder and Arm Conditions VA Examination Report is inadequate to adjudicate this claim.
Notwithstanding the above, because the December 2012 rating decision granting the Veteran an increased disability rating of 20 percent for the right shoulder disability is based squarely on the September 2012 VA examination findings the Board must acknowledge it.

The Veteran was next examined in April 2015 by the VA.  April 2015 Shoulder and Arm Conditions VA Examination Report.  This examination was also conducted prior to the Correia v. McDonald decision, and is not fully compliant with its mandates; namely, the VA examiner did not test ROM with both passive and active motion.  Correia, supra.  However, the Board notes during this examination, he reported experiencing pain and stiffness in his right shoulder on a daily basis and that pain medication provided only some relief. 

More recently, the Veteran was examined in August 2017 in accordance with the Correia v. McDonald decision.  August 2017 Shoulder and Arm Conditions VA Examination Report; Correia, supra.  At this examination, he reported experiencing pain all the time and rated it at a six out of 10 on the pain scale.  He has pain with raising his right arm and picking up furniture weighing 100 pounds.  He stated flare-up episodes occurred daily after lifting heavy furniture on the job.  During flare-ups, he experienced more pain.  Notably, he did not relay any additional limitation of motion or function attributable to a flare-up.

ROM testing disclosed the Veteran could achieve flexion of 120 degrees; abduction of 140 degrees; external rotation of 70 degrees; and internal rotation of 90 degrees with passive and active motion.  There was objective evidence of pain with each motion as well as with weight-bearing.  After repetitive use testing, there was no additional limitation of motion or function.  

The VA examiner had an opportunity to observe the Veteran immediately following repeated use over time, following which the VA examiner concluded neither pain, weakness, fatigability, nor incoordination significantly limited his functional ability.

While the examination was not conducted during a flare-up, the VA examiner opined the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Based on his statements, the VA examiner opined neither pain, weakness, fatigability, nor incoordination significantly limited his functional ability.

The Veteran's muscle strength was noted to be normal with both flexion and abduction; scoring 5/5.  The VA examiner suspected a rotator cuff condition following a positive Hawkins' Impingement Test as well as shoulder instability, dislocation, or labral pathology based on a history of mechanical symptoms, such as clicking and catching.  However, the VA examiner determined there was no a history of recurrent dislocation of the scapulohumeral joint and the Crank Apprehension and Relocation Test was negative.  Additionally, the VA examiner determined there was AC arthropathy, which affected the ROM of the shoulder joint; objective evidence of tenderness or pain on palpation over his right shoulder and AC joint; and the Cross-body Adduction Test was positive. 

While throughout the pertinent timeframe, the Veteran continued to receive treatment at VA facilities, the Board notes only one treatment note discusses the right shoulder disability with any specificity.  An April 2016 VA Pain Nursing Note documented his report of pain in the right shoulder, which he rated a seven out of 10 on the pain scale.  He described the experiencing constant stabbing, aching, and throbbing pain, which was exacerbated by movement.  He was able to relieve the pain with medication and re-positioning.  Unfortunately, the VA nurse did not make any other findings related to the applicable diagnostic criteria.  Thus, its probative value is limited to his continued reports of pain.  Id.; see also Mitchell, 25 Vet. App. at 38 (holding that pain alone does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system). 

The remainder of the Veteran's VA treatment records either generally reference shoulder pain or pertain to his service-connected residuals of left shoulder repair with degenerative changes of the inferior glenohumeral joint.  As such, the August 2017 Shoulder and Arm Conditions VA Examination Report is the most probative medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In contemplating the above, although the August 2017 VA examiner determined there was no a history of recurrent dislocation of the scapulohumeral joint given September 2012 VA examiner's finding that there was a history of infrequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of all arm movements, the Board declines to discontinue the disability rating under DC 5203-5202.  However, as there is no evidence subsequent to the September 2012 VA examination demonstrating frequent episodes of recurrent dislocation, fibrous union, non-union, or loss of humeral head, the Board finds the preponderance of the evidence does not substantiate an increased disability rating in excess of 20 percent for the right shoulder disability.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other DCs pertaining to the shoulder and arm are DC 5200 ankylosis of the scapulohumeral articulation and DC 5201 limitation of motion of the arm.  38 C.F.R. § 4.71(a).

In this instance, DC 5200 is not applicable because there is no evidence of ankylosis whatsoever.  See August 2017 Shoulder and Arm Conditions VA Examination Report.  However, the Board notes there is evidence of limitation of motion of the Veteran's right arm.  As such, a separate increased disability rating under DC 5201 must be considered.

Pursuant to DC 5201, a 20 percent disability rating is warranted if, for the major joint, motion ends at the shoulder level; a 30 percent disability rating is warranted if, for the major joint, motion ends midway between the side and shoulder level; and a 40 percent disability rating is warranted if, for the major joint, motion ends at 25 degrees from the side.  38 C.F.R. § 4.71(a).

In this regard, the August 2017 VA examination shows that while the Veteran's abduction was limited by the right shoulder disability, he was still able to achieve abduction of 140 degrees.  August 2017 Shoulder and Arm Conditions VA Examination Report.  This is well above his shoulder level, which is at 90 degrees.  
38 C.F.R. § 4.71a, Plate I.  Thus, his limitation of motion is non-compensable under DC 5201.

Nevertheless, a part that becomes painful on use must be regarded as disabled.  
38 C.F.R §§ 4.40, 4.59.  In accordance with that recognition, 38 C.F.R. § 4.59 allows entitlement to at least the minimum compensable rating for a joint due to painful motion when limitation of motion is non-compensable.  38 C.F.R. §§ 4.40, 4.71a, DC 5003.  As the August 2017 VA examiner found there was objective evidence of pain with each motion tested, the Board finds a separate, increased disability rating of 10 percent for painful motion is justified.  August 2017 Shoulder and Arm Conditions VA Examination Report.  Assigning an increased disability rating for painful motion in this instance does not constitute pyramiding because the diagnostic criteria under DC 5203-5202 does not contemplate limitation of motion.

No other manifestations associated with the Veteran's right shoulder disability have been raised by the evidence of record.


ORDER

An increased disability rating in excess of 20 percent for the right shoulder disability from September 5, 2012 is denied. 

A separate, increased disability rating of 10 percent for painful motion of the right arm from September 5, 2012 is granted subject to the governing criteria applicable for the payment of monetary benefits. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


